       2:17-cr-20037-JES-JEH # 490-6           Page 1 of 7                                      E-FILED
                                                                Thursday, 03 October, 2019 01:35:35 PM
                                                                           Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )       Case No: 17-CR-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
              Defendant.                   )

   THE UNITED STATES OF AMERICA’S RESPONSE TO THE DEFENDANT’S
    SEALED MOTION FOR RECONSIDERATION OF THE COURT’S ORDER
         DEFERRING A HEARING ON THE RELIABILITY OF

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, and Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby requests that this Court deny the defendant’s request that the Court

schedule a hearing on the reliability of        before jury selection begins in this case

(R.351) because (1) no such hearing is necessary to allow the defendant to conduct

meaningful voir dire; and (2) no such hearing is appropriate at any stage, as it would

usurp the role of the jury in determining her credibility and subject         to unnecessary

harassment.

                               PROCEDURAL HISTORY

       Potential penalty phase witness          has reported to law enforcement that the

defendant physically and sexually assaulted her; her allegations bear similarities to the

unpublicized details of the defendant’s alleged assault of Y.Z. On August 24, 2018, in
        2:17-cr-20037-JES-JEH # 490-6         Page 2 of 7



support of a motion to dismiss the aggravating factor of “Other Serious Acts of

Violence,” the defendant alleged that             expected testimony would be “false and

unreliable.” (R.108) Moreover, the defendant requested a pretrial evidentiary hearing

where        would be subjected to cross-examination by the defendant prior to

testifying before the jury. (R,108,175) The Court denied the defendant’s request for a

pretrial hearing. (Text order 12/11/18) In another ruling in this case, the Court noted

that the defendant is not entitled to a preview of the United States’ evidence. (R.91 at 21)

        The defendant then filed another motion to preclude the testimony of            and

for a pretrial reliability hearing. (R.238) The United States opposed the motion, noting

that the Court had already denied the request for a pretrial reliability hearing and that

there was no authority for the defendant’s request, which would subject an alleged

victim of sexual assault to unnecessary harassment. (R.282) The Court deferred ruling

on the defendant’s motion to preclude              testimony, but reversed its prior ruling

and noted that it would schedule a pretrial reliability hearing if the defendant were

convicted on the capital charge. (R.316)

        The defendant has now filed a motion asking the Court to conduct a pretrial

reliability hearing of      before jury selection in this case. (R.351) The defendant

alleges that he will be unable to select a fair and impartial jury if he does not know in

advance whether the Court will preclude              testimony. The United States disagrees

because (1) the defendant possesses sufficient information to conduct meaningful voir

dire; and (2) the defendant is not entitled to any pretrial reliability hearing.



                                              2
         2:17-cr-20037-JES-JEH # 490-6         Page 3 of 7



                                        DISCUSSION

         The defendant’s claim that he cannot select a fair and impartial jury without

knowing whether            will testify is incorrect. The defendant is well aware that,

regardless of          testimony, the United States will present evidence during both the

guilt and penalty phases of the trial that the defendant physically and sexually

assaulted Y.Z. Thus, if he elects to do so, the defendant will be able to ask potential

jurors about their ability to be fair when faced with allegations of physical and sexual

assault. This will allow the defendant to conduct meaningful voir dire.

         The defendant’s position appears to be that (1) he must be able to ask potential

jurors not only their opinions regarding sexual assault allegations in general, but their

opinions regarding specific allegations of a penalty phase witness; (2) he is entitled to a

pretrial reliability hearing to attempt to bar the testimony of an unfavorable witness;

and (3) therefore, the required pretrial reliability hearing must be held before jury

selection. Because the first two propositions are incorrect, the defendant’s conclusion

fails.

         First, the defendant is not entitled to ask potential jurors their opinions about

         specific allegations. This would be an improper attempt to ask a “stake-out

question” requesting the jurors to speculate how they might vote based on

expected testimony. (R.166) In his motion, the defendant acknowledges that such

questions are improper, but claims he does not intend to ask such questions. If the

defendant does not intend to ask such improper questions, then his argument fails. He




                                               3
        2:17-cr-20037-JES-JEH # 490-6         Page 4 of 7



does not need to know the specifics of            testimony, or even whether or not she will

testify, to ask jurors their opinions regarding sexual assault allegations in general.

        While the defendant claims that he may be prejudiced if he asks these general

questions and        does not testify, this possibility does not support his requested

relief. As noted, supra, evidence of the defendant’s sexual assault of Y.Z. will be

presented at trial, so there will be no such prejudice from asking appropriately general

questions regarding sexual assault. Moreover, the United States may choose not to call a

witness, such as       , at any time; it also may choose to dismiss an alleged aggravating

factor prior to the beginning of the penalty phase. Thus, even if the Court held a

reliability hearing prior to jury selection and denied the motion to preclude

testimony, the defendant would face the same “Hobson’s Choice” during jury selection

because the United States would not be required to call          as a witness.

        The defendant’s argument that he must know whether or not                will be called

as a witness is in stark contrast to his position that the United States is not entitled to

know any of his mitigating evidence prior to the guilt phase of the trial. The defendant

has not yet disclosed any mitigating factors or theories to the United States. Applying

the defendant’s logic, the United States is prejudiced thereby because it cannot properly

question potential jurors about their opinions on thee mitigating factors that may, but

need not, be presented during the penalty phase. Thus, if the defendant’s argument is

accepted, the defendant should be required to identify his mitigating factors prior to the

start of jury selection so that the United States may question potential jurors about

them.

                                              4
       2:17-cr-20037-JES-JEH # 490-6            Page 5 of 7



       Second, the defendant is not entitled to a pretrial reliability hearing regarding

        potential testimony at any stage of the proceedings, let alone prior to jury

selection. His only articulated basis for barring her testimony is that it is false and

unreliable; in other words, he alleges she is not credible. There is no authority to

support the proposition that the Court should serve as a gatekeeper regarding allegedly

unreliable lay witness testimony.1 In fact, judging the credibility of lay witnesses is

solely within the province of the jurors. See United States v. Elder, 840 F.3d 455, 460 (7th

Cir. 2016) (“[i]t is for the jury . . . to judge the credibility of witnesses”) (quoting United

States v. Griffin, 84 F.3d 912, 927 (7th Cir. 1996)); United States v. Curry, 79 F.3d 1489, 1497

(7th Cir. 1996) (“questions of credibility are solely for the trier of fact”).

       Conducting a pretrial “reliability” hearing in this case would usurp the role of

the jurors. Given the lack of authority for such a hearing, its chief result would be the

improper harassment of            Cf. Fed. R. Evid. 412, advisory committee notes (noting

that the “rule aims to safeguard the alleged victim against the invasion of privacy,

potential embarrassment, and sexual stereotyping” and to “encourage[] victims of

sexual misconduct to institute and to participate in legal proceedings against alleged

offenders.”). The possibility of harassment would be particularly acute where                  is

not only required to travel across the country on two separate occasions to submit to



       1 A trial court serves as a “gatekeeper” for expert testimony, Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579 (1993), and to determine preliminary questions of the
qualification of witnesses, existence of privileges, and admissibility of evidence. Fed. R. Crim. P.
104(a). Resolution of those questions require pretrial hearings. Fed. R. Crim. P. (104(c). Lay
witness credibility, however, is determined by the jury during a trial, not the court at a pretrial
hearing.

                                                 5
       2:17-cr-20037-JES-JEH # 490-6        Page 6 of 7



two cross-examinations in a relatively short period of time, but where the first cross-

examination would be conducted outside the presence of the jury and would not be

limited by the jury’s naturally calming influence.

       WHEREFORE the United States of America respectfully requests that this Court

deny the defendant’s request to conduct a reliability hearing of        prior to jury

selection and reconsider its decision to conduct any pretrial reliability hearing.



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                              /s/ James B. Nelson
Eugene L. Miller                                 James B. Nelson
Assistant United States Attorney                 Trial Attorney
201 S. Vine St., Suite 226                       Capital Case Section
Urbana, IL 61802                                 United States Department of Justice
Phone: 217/373-5875                              1331 F. Street NW, Room 625
Fax: 217/373-5891                                Washington, DC 20004
eugene.miller@usdoj.gov                          Phone: 202/598-2972
                                                 james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                             6
       2:17-cr-20037-JES-JEH # 490-6        Page 7 of 7



                              CERTIFICATE OF SERVICE

       I hereby certify that on May 29, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.



                                          /s/Eugene L. Miller
                                          Eugene L. Miller
                                          Assistant United States Attorney
                                          201 S. Vine St., Suite 226
                                          Urbana, IL 61802
                                          Phone: 217/373-5875
                                          Fax: 217/373-5891
                                          eugene.miller@usdoj.gov




                                             7
